DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0100566 A1) in view of Yamaguchi (US 2015/0321690 A1).
For claim 1, Yamazaki et al. discloses a turning unit 10 comprising:
a turning shaft 20 housed in a housing 11 [so that the turning shaft is reciprocable] (page 2, paragraph [0026]); 
a belt mechanism 32 having a driving pulley 36 coupled to a motor M, a driven pulley 34 [disposed on an outer periphery of the turning shaft so that the driven pulley is rotatable] (fig. 2, pages 2 and 3, paragraph [0032]), and a belt 35 [that is wound around between the driving pulley and the driven pulley] (pages 2 and 3, paragraph [0032]); and

the ball screw nut has a pair of through holes 41, 42 [extending through the inner periphery and an outer periphery of the ball screw nut] (page 3, paragraph [0035]), and a first passage 43 [that allows the through holes to communicate with each other and that opens radially outward] (fig. 3, page 3, paragraph [0036]),
the ball screw mechanism has a circulation member 51, 52 having a second passage R2 [through which the ball can move between the ball raceway and the first passage in each of the through holes] (page 3, paragraphs [0037] and [0038], the pair of deflectors are fixed in the pair of mounting holes 41, 42 and each of the deflectors 51 and 52 has a second circulation path 53 as a through hole extending therethrough),
[the ball screw mechanism has a circulation path 43, R2 for communicating two connection points set on the ball raceway by the first passage and the second passages] (figs. 3 and 4), but does not explicitly disclose
the driven pulley has on an inner periphery, a thin portion that defines a radial clearance between the driven pulley and the outer periphery of the ball screw nut, 

Yamaguchi discloses a ball screw mechanism 20 comprising [a ball screw nut 30; a circulation passage 33 that connects between two locations of a rolling passage R is formed on an outer periphery of a nut body 31; a sleeve 50 externally fitted on the nut body 31 so as to cover the circulation passage 33; and a driven pulley is integrally attached to the outer peripheral surface of the sleeve 50] (page 2, paragraph [0035]), wherein the inner peripheral surface of the driven pulley is a thin portion that defines a radial clearance between the driven pulley and the outer periphery of the ball screw nut to allow for the sleeve to be placed between the driven pulley and ball screw nut.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the sleeve and radial clearance of Yamaguchi with the turning unit of Yamazaki et al,, wherein the sleeve allows for reduced debris build-up within the passages while reducing overall maintenance repair costs due replacing only the sleeve instead of the ball bearing and driven pulley of Yamazaki et al.	
For claim 2, Yamazaki et al. modified as above discloses the turning unit [wherein the radial clearance extends over an entire circumference of the ball screw nut] (fig. 9 of Yamaguchi).
For claim 3, Yamazaki et al. modified as above discloses the turning unit [wherein the pressing lid is a pipe that has a tubular shape and that is fitted to the outer periphery of the ball screw nut] (fig. 2 of Yamaguchi, page 2, paragraph [0035]).
For claim 5, Yamazaki et al. modified as above discloses the turning unit [wherein the pressing lid is a curved plate that has a plate shape and that is curved so as to follow the outer 
For claim 6, Yamazaki et al. modified as above discloses the turning unit [wherein the driven pulley has on an inner periphery] (fig. 2), a protruding portion (sleeve 50 of Yamaguchi) [protruding radially inward of the thin portion; and the pressing lid is the protruding portion] (fig. 2 of Yamaguchi).
For claim 7, Yamazaki et al. modified as above discloses the turning unit [wherein the outer periphery of the ball screw nut is a radially outermost portion of the ball screw nut where the ball screw nut and the driven pulley axially overlap] (fig. 2, page 2, paragraph [0035], a sleeve 50 is externally fitted on the nut body 31 so as to cover the circulation passage 33, a driven pulley is integrally attached to the outer peripheral surface of the sleeve 50, therefore, the radially outermost portion of the ball screw nut occurs where the ball screw nut and the driven pulley axially overlap at the portion of where the sleeve is externally fitted on the nut body and the driven pulley is integrally attached to the sleeve).

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pipe is clinched at a position facing a recessed portion of the ball screw nut toward the recessed portion and is fixed to the ball screw nut.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant argues the prior art fails to disclose “the driven pulley has on an inner periphery, a thin portion that defines a radial clearance between the driven pulley and the outer periphery of the ball screw nut”. More specifically, applicant argues the teaching reference discloses a sleeve 50 is fitted to an outer periphery of a nut 30 so as to prevent balls 40 from falling off from a return groove.  Further, appellant states “the sleeve 50 is fitted to an outer periphery of a nut such that an inner periphery of the sleeve 50 and the outer periphery of the nut are in close contact with each other, and further, an inner periphery of a driven pulley is in close contact with an outer periphery of the sleeve.  Additionally, appellant argues the radial clearance is, for example, a hollow space.
However, the combination of Yamazaki et al. (US 2018/0100566 A1) in view of Yamaguchi (US 2015/0321690 A1) discloses “the driven pulley has on an inner periphery, a thin portion that defines a radial clearance between the driven pulley and the outer periphery of the ball screw nut”.  More specifically, Yamaguchi discloses [a ball nut 31 comprising an outer periphery (51); a sleeve 50 externally fitted on the nut body; a driven pulley integrally attached to the outer peripheral surface of the sleeve 50] (page 2, paragraph [0035]).  Therefore, a radial clearance between the driven pulley and the outer periphery of the ball screw nut exists, even when the sleeve is placed within the radial clearance between the driven pulley and outer periphery.  
Lastly, in regards to appellants statement the radial clearance is, for example, a hollow space. The claims as presented do not explicitly state the radial clearance is a hollow space, therefore, the claimed “radial clearance” under broadest reasonable interpretation is read as a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611